


109 HRES 999 IH: Urging Turkey to respect the rights and

U.S. House of Representatives
2006-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 999
		IN THE HOUSE OF REPRESENTATIVES
		
			September 12, 2006
			Mrs. Maloney (for
			 herself, Mr. Bilirakis,
			 Mr. Andrews,
			 Mr. Hinchey,
			 Ms. Watson,
			 Mr. Doyle,
			 Mr. Crowley,
			 Mr. Ackerman,
			 Mr. McGovern,
			 Mrs. Lowey, and
			 Mr. Baca) submitted the following
			 resolution; which was referred to the Committee on International
			 Relations
		
		RESOLUTION
		Urging Turkey to respect the rights and
		  religious freedoms of the Ecumenical Patriarch.
	
	
		Whereas Turkey began accession negotiations with the
			 European Union on October 3, 2005;
		Whereas in 1993 the European Union defined the membership
			 criteria for accession to the European Union at the Copenhagen European
			 Council, obligating candidate countries to have achieved certain levels of
			 reform, including stability of institutions guaranteeing democracy, the rule of
			 law, and human rights, and respect for and protection of minorities;
		Whereas the Government of Turkey refuses to recognize the
			 Ecumenical Patriarch’s international status; and
		Whereas the Government of Turkey has limited to Turkish
			 nationals the candidates available to the Holy Synod for selection as the
			 Ecumenical Patriarch and has refused to reopen the Theological School at Halki,
			 thus impeding training for the clergy: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)calls on Turkey to
			 continue to demonstrate its willingness to adopt and uphold European standards
			 for the protection of human rights;
			(2)based on the
			 ideals associated with the European Union and its member states, calls on
			 Turkey to eliminate all forms of discrimination, particularly those based on
			 race or religion, and immediately—
				(A)grant the
			 Ecumenical Patriarch appropriate international recognition and ecclesiastic
			 succession;
				(B)grant the
			 Ecumenical Patriarchate the right to train clergy of all nationalities, not
			 just Turkish nationals; and
				(C)respect property
			 rights and human rights of the Ecumenical Patriarchate; and
				(3)calls on Turkey to
			 pledge to uphold and safeguard religious and human rights without
			 compromise.
			
